DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 and 4-20 are currently pending in the present application. Claims 1, 4, 12 and 14 currently amended; claims 2, 5-11, 13 and 15-20 are original; and claim 3 is canceled. The amendment dated May 9, 2022 has been entered into the record.
The drawings were previously objected to under 37 CFR 1.83(a). The objections are now withdrawn as Applicant identifies the multiple rows of the hollow structures arranged along an extending direction of the plurality of traces, where the hollow structures in adjacent rows are staggered with each other (Remarks, Pages 5-6).

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, and are persuasive. Applicant argues that cited references do not teach the combination of elements recited in claim 1, “the first organic insulating layer only has a pattern in a frame area where an edge bending area is located” [the emphasis added by Examiner]. Rather, Kawata teaches away from the claimed invention because the first organic insulating layer is disposed in the frame area where an edge bending area is located and the display area (Figure 2).
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Kwon (US 2015/0179728), of record, discloses an array substrate (Figures 1D-2B; see Paragraphs [0090]-[0091] identifying the embodiment shown in Figures 1D-2B), comprising a display area (DA; Paragraph [0092]) and an edge bending area (BA; Paragraph [0092]) located on one side of the display area, and further comprising: a flexible base substrate (210; Paragraph [0091]) located in the display area and in the edge bending area; a first inorganic insulating layer (inorganic insulating layer in 230, inorganic insulating layer in 235; Paragraphs [0074] “The first insulation layer 130 may be made of the same material as one of the multi-buffer layer 150, the gate insulation layer 173, and the interlayer insulation layer 175”, [0097] “The multi-buffer layer 250 is formed of inorganic films and organic films stacked on one another alternately”, [0091] “a second insulation layer 235”, [0112] “The second insulation layer may be made of inorganic films and organic films stacked on one another plural times alternately”; see Paragraph [0091] identifying the elements) disposed on the flexible base substrate, wherein the first inorganic insulating layer has no pattern at least in the edge bending area (Figure 2B); a plurality of traces (240, 276, 277; Paragraphs [0070], [0091]) disposed on one side, facing away from the flexible base substrate, of the first inorganic insulating layer (Figure 2B), wherein the plurality of traces extend from the display area to the edge bending area (Figure 2A).
Kawata discloses a similar array substrate (Figures 1-5B), in which a first organic insulating layer (14) is disposed between a first inorganic insulating layer (12, 13; Paragraphs [0029]-[0030]) and a layer where a plurality of traces are located (layer where LL1 or LL2 is located), wherein the first organic insulating layer has a pattern in a frame area where an edge bending area is located (14 having a pattern in TA where BA is located).
However, Kwon and Kawata do not disclose “the first organic insulating layer only has a pattern in a frame area where an edge bending area is located”. Rather, Kawata teaches away from the claimed invention because the first organic insulating layer is disposed both in the frame area where an edge bending area is located and the display area (Figure 2). The examiner further considered Yuan et al. (US 2018/0197935, hereinafter “Yuan”), Chang et al. (US 2019/0355761, hereinafter “Chang”), Wang et al. (US 2020/0013970, hereinafter "Wang"), Lee et al. (US 2019/0165076, hereinafter "Lee") and Nishimura (US 2018/0138431). The prior art, Yuan and Chang, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2 and 4-11 are allowable by virtue of their dependence on claim 1.
Regarding claim 12, Kwon discloses an array substrate (Figures 1D-2B; see Paragraphs [0090]-[0091] identifying the embodiment shown in Figures 1D-2B), comprising a display area (DA; Paragraph [0092]) and an edge bending area (BA; Paragraph [0092]) located on one side of the display area, and further comprises: a flexible base substrate (210; Paragraph [0091]) located in the display area and in the edge bending area; a first inorganic insulating layer (inorganic insulating layer in 230, inorganic insulating layer in 235; Paragraphs [0074] “The first insulation layer 130 may be made of the same material as one of the multi-buffer layer 150, the gate insulation layer 173, and the interlayer insulation layer 175”, [0097] “The multi-buffer layer 250 is formed of inorganic films and organic films stacked on one another alternately”, [0091] “a second insulation layer 235”, [0112] “The second insulation layer may be made of inorganic films and organic films stacked on one another plural times alternately”; see Paragraph [0091] identifying the elements) disposed on the flexible base substrate, wherein the first inorganic insulating layer has no pattern at least in the edge bending area (Figure 2B); and a plurality of traces (240, 276, 277; Paragraphs [0070], [0091]) disposed on one side, facing away from the flexible base substrate, of the first inorganic insulating layer (Figure 2B), wherein the plurality of traces extend from the display area to the edge bending area (Figure 2A).
Chou (US 2018/0180924) of record, discloses a display panel (Figures 1-2), comprising an array substrate (1) which includes a flexible base substrate (11; Paragraph [0039]), and a color film substrate (2) disposed opposing each other, and a liquid crystal layer (3) disposed between the array substrate and the color film substrate (Figure 1).
Kawata further discloses a similar array substrate (Figures 1-5B), in which a first organic insulating layer (14) is disposed between a first inorganic insulating layer (12, 13; Paragraphs [0029]-[0030]) and a layer where a plurality of traces are located (layer where LL1 or LL2 is located), wherein the first organic insulating layer has a pattern in a frame area where an edge bending area is located (14 having a pattern in TA where BA is located).
However, Kwon, Chou and Kawata do not disclose “the first organic insulating layer only has a pattern in a frame area where an edge bending area is located”. Rather, Kawata teaches away from the claimed invention because the first organic insulating layer of Kawata is disposed both in the frame area where an edge bending area is located and the display area (Figure 2). The prior art applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 12.
Dependent claims 13-20 are allowable by virtue of their dependence on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871